 Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 1 of 19 PageID #: 1



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, 8th Floor
New York, NY 10011
(212) 465-1180
Attorneys for Plaintiff


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


RAWLE BEATON, on behalf of himself and all others                Case No.: 20-cv-0672
similarly situated,

                                             Plaintiff,          CLASS AND COLLECTIVE
                                                                 ACTION COMPLAINT
                             -against-

VERIZON NEW YORK INC.,                                           JURY TRIAL DEMANDED

                                             Defendants.


                                          COMPLAINT

       Plaintiff RAWLE BEATON (“Plaintiff”), on behalf of himself and all others similarly

situated, by and through his undersigned attorneys, as and for his Complaint against Defendant

VERIZON NEW YORK INC. (“Defendant”), states on information and belief as follows:

                                         INTRODUCTION

       1.     Plaintiff brings this action on behalf of himself and all others similarly situated to

recover unpaid wages, overtime wages, liquidated damages, interest, and reasonable attorney’s

fees and costs under the Fair Labor Standards Act of 1938, as amended (29 U.S.C. § 201 et seq.)

and the wage orders promulgated thereunder by the U.S. Department of Labor and codified at 29

C.F.R. § 500 et seq. (“FLSA”), and Articles 6, 7, and 19 of the New York Labor Law and the

wage orders promulgated thereunder by the New York State Department of Labor and codified at
 Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 2 of 19 PageID #: 2



12 N.Y.C.R.R. §§ 135-146 (“NYLL”).

       2.      Plaintiff and others similarly situated worked for Defendant as safety escorts and

other laborers. Plaintiff and others similarly situated regularly worked in excess of 40 hours per

week for Defendant, but were not compensated properly for all of the hours they worked, or for

their overtime hours.

       3.      Additionally, Plaintiff seeks damages and other relief under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), New York Executive Law § 296

(“NYHRL”), and New York City Administrative Code § 8-107 (“NYCHRL”) for creating and

fostering a hostile work environment through persistent racial discrimination against Plaintiff,

and for retaliatory termination in response to his complaints about said discrimination.

       4.      Plaintiff was subjected to regular, virulent racial epithets and other abuse at the

hands of a co-worker. Plaintiff repeatedly complained to management and others about this

conduct, but his complaints were ignored and he was told to drop it. After years of such

complaints, Plaintiff was accused of trying to start trouble and was summarily fired.

                          PARTIES, JURISDICTION, AND VENUE

       5.      At all times relevant herein, Plaintiff was and is a resident of the State of New

York, Kings County. Plaintiff’s consent to sue is submitted herewith as Exhibit 1.

       6.      At all times relevant herein, Defendant was and is a domestic business

corporation duly organized under and existing by virtue of the laws of the State of New York,

and having its principal place of business at 140 West Street, New York, New York.

       7.      Defendant engages in an enterprise whose annual volume of sales made or

business done is not less than $500,000, the activities of which affect interstate commerce in that

Defendant transacts with customers and vendors located outside of New York and employees of
 Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 3 of 19 PageID #: 3



Defendant handle goods and materials produced outside of New York (including tools,

machinery, electronics, and other items) that have moved in interstate commerce, and Defendant

is thus an employer subject to the jurisdiction of the FLSA.

       8.      Defendant owns and/or operates service facilities at the following locations:

            a. 70 Central Avenue, Brooklyn, NY 11206;

            b. 1919 Neptune Avenue, Brooklyn, NY 11224;

            c. 19-19 46th Street, Astoria, NY 11105;

            d. 601 W. 26th Street, New York, NY 10036;

            e. 511 W. 18th Street, New York, NY 10011;

            f. 325 Exterior Street, Bronx, NY 10454;

            g. 111 Demerest Hill Road, Nanuet, NY 13126;

            h. West Albany Street, Oswego, NY 13126;

            i. 20 Post Road, Albany, NY 12205;

            j. 6360 Thompson Road, Syracuse, NY 13206;

            k. 6 Bank Street, Hornell, NY 14843;

            l. 2525 Geo Urban Boulevard, Depew, NY 14043;

            m. 105 Amfesco Drive, Plainview, NY 11803;

            n. 50 Engineers Road, Hauppauge, NY 11788;

            o. 630 Hicksville Road, Bethpage, NY 11714;

            p. 1620 Walden Avenue, Buffalo, NY 14225;

            q. 30 Milan Drive, Brewster, NY 10509;

            r. 215-01 42nd Avenue, Bayside, NY 11361; and

            s. 5 Station Road, Pomona, NY 10970.
    Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 4 of 19 PageID #: 4



           9.      These locations are operated as a single enterprise. All such locations are

engaged in related activities, share common ownership, and have a common business purpose.

All of Defendant’s service employees wear uniforms and use vehicles and equipment bearing

Defendant’s name and logo. Defendant provides the same terms of employment to employees at

all locations pursuant to Defendant’s collective bargaining agreement (“CBA”) with

Communications Workers of America, AFL-CIO District One (“Union”).

           10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331, in that this action arises under the FLSA and Title VII. This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367, because those claims

are related to Plaintiff’s federal claims and form part of the same case or controversy.

           11.     This Court has personal jurisdiction over Defendant in that it is incorporated in

the state of New York and has its principal place of business therein.

           12.     This Court is a proper venue for this action pursuant to 28 U.S.C. § 1391(b),

because the events giving rise to Plaintiff’s claims occurred herein.

                                               JURY DEMAND

           13.     Plaintiff demands a trial by jury of all issues so triable in this action.

                                         STATEMENT OF FACTS

           Wage And Hour Allegations

           14.     Defendant is a New York-based subsidiary of the Verizon Communications Inc.

(“Verizon”), an international provider of communication services. According to its website,

Verizon employs over 130,000 people in 150 locations worldwide, and reported revenues of over

130 billion in 2018.1 Defendant is a wholly-owned subsidiary of Verizon, and provides Verizon



1
    See https://www.verizon.com/about/our-company (last accessed January 22, 2020).
 Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 5 of 19 PageID #: 5



services and equipment in the greater New York area.

       15.     Plaintiff worked for Defendant as an escort from January 2016 until April 4,

2019. As an escort, Plaintiff was tasked with accompanying technicians on service calls and

providing for their physical security. He was paid a wage of $14 per hour until January 2018,

and thereafter paid $15.43 per hour until the termination of his employment.

       16.     Over the course of his employment, Plaintiff regularly worked in excess of 40

hours per week. Plaintiff’s typical weekly work schedule was 7:30 A.M. until 4:30 P.M.

Monday through Friday, for a total of 9 hours per day and 45 hours per week.

       17.     Plaintiff was required to report to work at 7:30 A.M. to clean the sidewalk in front

of his place of work, but was not allowed to clock in prior to the start of his “official” shift at

8:30 A.M. Plaintiff was also instructed to write down only his “official” work hours in the log

book provided by Defendant.

       18.     Despite routinely working over 40 hours per week throughout his employment

with Defendant, Plaintiff never received any form of additional compensation, either at her

regular rate for the additional hours he worked, or at the overtime premium rate of one-and-one-

half times his regular rate for his hours in excess of 40 per week.

       19.     Defendant’s failure to pay Plaintiff was pursuant to a policy by which they failed

to pay overtime to other employees similarly situated to Plaintiff, who regularly worked hours

that were not recorded in Defendant’s official payroll records.

       20.     No matter how many hours Plaintiff and others similarly situated worked, the

wage statements Defendant provided to them showed only their “official” hours. Defendant

thereby failed to keep accurate payroll records and provided Plaintiff and others similarly

situated with fraudulent wage statements in violation of the FLSA and NYLL.
 Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 6 of 19 PageID #: 6



       21.      Defendant was or should have been aware of its statutory requirements as an

employer, including specifically but without limitation the requirements under the FLSA and

NYLL to pay Plaintiff and others similarly situated for each hour they worked (and at the

overtime premium rate for each hour worked in excess of 40 per week), and to make and

preserve proper payroll records.

       22.     However, Defendant knowingly failed to pay Plaintiff and others similarly

situated all of the regular and overtime wages to which they were entitled, and to make and

preserve proper payroll records.

       23.     As such, the various violations of the FLSA and NYLL alleged herein were

committed knowingly, willfully, and intentionally by Defendant.

       24.     Furthermore, these violations are ongoing, as Defendant continues to engage in

the wrongful conduct described herein.

       Racial Discrimination Allegations

       25.     In addition to the wage and hour violations, Defendant also created and fostered a

hostile work environment in the form of regular and horrifying racial discrimination.

       26.     Plaintiff was regularly assigned to escort a service technician by the name of

Anthony Labrado (“Labrado”). Labrado, who is of Caucasian descent, made frequent racially-

inflammatory remarks towards Plaintiff, who is African-American.

       27.     Labrado regularly used the racial slur “nigger” in the presence of, and in reference

to, Plaintiff. Labrado would call Plaintiff “nigger” to his face. If he wanted to locate Plaintiff,

Labrado would often ask, “where is my nigger?” This question could be directed to co-workers,

service customers, Plaintiff, or no one in particular.

       28.     Labrado was not Plaintiff’s manager or supervisor, but treated Plaintiff like he
 Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 7 of 19 PageID #: 7



(Labrado) was Plaintiff’s boss. Labrado incorporated his racist behavior into this treatment by

telling Plaintiff that he (Plaintiff) had to say “white power” at the end of every job before

Labrado would let him go home.

        29.     Labrado also made Plaintiff clean up after him. On one occasion after Labrado

stepped in excrement, Labrado took his shoe off and threw it at Plaintiff and told him to “clean

that shit.”

        30.     Labrado’s remarks and behavior were highly offensive to Plaintiff, and facing

such treatment on a daily basis seriously disrupted Plaintiff’s work and altered his working

conditions.

        31.     Plaintiff complained to his manager Adolphe several times about Labrado’s

behavior, but nothing was ever done. Instead of disciplining Labrado, Adolphe told Plaintiff to

stop complaining or he (Plaintiff) would be fired.

        32.     Plaintiff complained to his Union representatives about Labrado’s behavior, but

the Union never did anything either to protect Plaintiff or to discipline Labrado. Thus Plaintiff

made a good-faith effort to resolve this matter through the Union and exhausted his

administrative remedies thereby.

        33.     The CBA contains an arbitration agreement, but the provision makes no explicit

reference to arbitrating charges arising under the FLSA, Title VII, or state labor or human rights

laws. Thus the CBA does not manifest a clear and unmistakable waiver by Union members of

their rights to bring statutory claims in court.

        34.     In or around early April 2019, after another incident of racially-charged verbal

abuse by Labrado, Plaintiff complained to Adolphe one last time about Labrado. Rather than

discipline Labrado for his egregious behavior, Adolphe accused Plaintiff of “trying to start a
 Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 8 of 19 PageID #: 8



war,” and terminated his employment.

       35.     Plaintiff was traumatized by his experiences with Labrado, and has suffered from

severe depression since his termination.

       FLSA Collective Action Allegations

       36.     Plaintiff brings this action as a collective action pursuant to Section 16(b) of the

FLSA on behalf of himself and all other non-exempt service employees (including specifically

but without limitation escorts, field technicians, and technical assistants) employed by Defendant

on or after the date that is six years before the filing of the initial Complaint in this case (“FLSA

Collective Plaintiffs”).

       37.     At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and

have been similarly situated, have had substantially similar job requirements and pay provisions,

and are and have been subjected to Defendant’s decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them proper regular and overtime wages for their off-the-clock work. The FLSA claims of

Plaintiff as stated herein are essentially the same as those of the other FLSA Collective Plaintiffs.

       38.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to Section 16(b) of the FLSA. The FLSA Collective Plaintiffs are

readily ascertainable. For purposes of notice and other purposes related to this action, their

names and addresses are readily available from Defendant. Notice can be provided to the FLSA

Collective Plaintiffs via first class mail to the last address known to Defendant.

       Class Action Allegations

       39.     Plaintiff brings claims for relief under the NYLL pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of himself and all other non-exempt service
 Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 9 of 19 PageID #: 9



employees (including specifically but without limitation escorts, field technicians, and technical

assistants) employed by Defendant on or after the date that is six years before the filing of the

initial Complaint in this case (“Class Period”).

       40.     All said persons, including Plaintiff, are referred to herein as the “Class.” The

members of the Class are readily ascertainable. The number and identity of the members of the

Class are determinable from Defendant’s records. The hours assigned and worked, the positions

held, and rates of pay for each Class member are also determinable from Defendant’s records.

For purposes of notice and other purposes related to this action, their names and addresses are

readily available from Defendant. Notice can be provided by means permissible under Rule 23.

       41.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, as the facts on which the calculation of that number

would be based are presently within the sole control of Defendant, there is no doubt that there are

more than forty (40) members of the Class.

       42.     Plaintiff’s NYLL claims are typical of those claims, which could be alleged by

any member of the Class, and the relief sought is typical of the relief, which would be sought by

each member of the Class in separate actions. All the Class members were subject to the same

corporate practices of Defendant of (i) failing to pay proper regular and overtime wages for off-

the-clock work; and (ii) failing to provide proper wage statements that were in compliance with

the requirements under the NYLL. Defendant’s corporate-wide policies and practices affected

all Class members similarly, and Defendant benefited from the same type of unfair and/or

wrongful acts as to each Class member. Plaintiff sustained similar losses, injuries, and damages

as other Class members, wth such injuries and damages arising from the same unlawful policies,
Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 10 of 19 PageID #: 10



practices, and procedures.

       43.     Plaintiff is able to fairly and adequately protect the interests of the Class and has

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       44.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of efforts and expense that numerous individual actions

engender. Because losses, injuries, and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. On the other hand, important public interests will

be served by addressing the matter as a class action. The adjudication of individual litigation

claims would result in a great expenditure of Court and public resources, while treating the

claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing

incompatible standards of conduct for Defendant and resulting in the impairment of Class

members’ rights and the disposition of their interests through actions to which they were not

parties. The issues in this action can be decided by means of common, class-wide proof. In
Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 11 of 19 PageID #: 11



addition, if appropriate, the Court can, and is empowered to, fashion methods to efficiently

manage this action as a class action.

       45.      When wage and hour violations arise, current and former employees are often

afraid to assert their rights. Current employees fear direct or indirect retaliation by their

employers, while former employees are fearful of damage to their current or future employment.

Class actions provide class members who are not named in the complaint a degree of anonymity,

which allows for the vindication of their rights while eliminating or reducing these risks.

       46.      There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

             a. Whether Defendant employed Plaintiff and other Class members within the

                meaning of the NYLL;

             b. What are and were Defendant’s policies and procedures regarding the types of

                work and labor for which Defendant did not pay the Class members properly;

             c. At what common rate, or rates subject to common methods of calculation, was

                and is Defendant required to pay the Class members for their work;

             d. Whether Defendant properly notified Plaintiff and other Class members of their

                hourly rate and overtime rate;

             e. Whether Defendant provided proper wage statements to Plaintiff and other Class

                members per requirements of the NYLL;

             f. Whether Defendant provided proper wage and hour notices to all employees per

                the requirements of the NYLL; and

             g. Whether Defendant properly compensated Plaintiff and other Class members for

                all hours worked under the NYLL.
Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 12 of 19 PageID #: 12



                                  FIRST CAUSE OF ACTION
                                    (FLSA Collective Action)

        47.    Plaintiff repeats each and every previous allegation as if fully set forth herein.

        48.    At all relevant times Plaintiff and the other FLSA Collective Plaintiffs were

employees of Defendant within the meaning of the FLSA, and were persons covered by and

intended to benefit from the provisions of the FLSA.

        49.    At all relevant times Defendant was an employer within the meaning of the

FLSA.

        50.    As alleged herein, Plaintiff and the other FLSA Collective Plaintiffs regularly

worked well in excess of 40 hours per week for Defendant, but did not receive all of the regular

and overtime wages to which they was entitled under the FLSA.

        51.    Defendant knew of and/or showed a willful disregard for the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff and the other FLSA Collective

Plaintiffs for all of the hours they worked, including overtime hours, when Defendant knew or

should have known such was due.

        52.    As a direct and proximate result of Defendant’s willful disregard of the FLSA,

Plaintiff and the other FLSA Collective Plaintiffs suffered damages in the form of unpaid regular

and overtime wages. Plaintiff and the other FLSA Collective Plaintiffs seek judgment in an

amount to be determined at trial for these damages as well as an award of liquidated damages,

interest, attorney’s fees, and costs, as provided for under the FLSA.

                                SECOND CAUSE OF ACTION
                                   (NYLL Class Action)

        53.    Plaintiff repeats each and every previous allegation as if fully set forth herein.

        54.    At all relevant times Plaintiff and the other Class members were employees of
Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 13 of 19 PageID #: 13



Defendant within the meaning of the NYLL, and were persons covered by and intended to

benefit from the provisions of the NYLL.

        55.    At all relevant times Defendant was an employer within the meaning of the

NYLL.

        56.    As alleged herein, Plaintiff and the other Class members regularly worked well in

excess of 40 hours per week for Defendant, but did not receive all of the regular and overtime

wages to which they was entitled under the NYLL.

        57.    Defendant also failed to provide Plaintiff and the other Class members with

accurate wage statements, as required under the NYLL.

        58.    Defendant knew of and/or showed a willful disregard for the provisions of the

NYLL as evidenced by their failure to compensate Plaintiff and the other Class members for all

of the hours they worked, including overtime hours, when Defendant knew or should have

known such was due, and their failure to provide Plaintiff and the other Class members with

accurate wage statements.

        59.    As a direct and proximate result of Defendant’s willful disregard of the NYLL,

Plaintiff and the other Class members suffered damages in the form of unpaid regular and

overtime wages. Plaintiff and the other Class members seek judgment in an amount to be

determined at trial for these damages as well as an award of liquidated damages, interest,

attorney’s fees, and costs, as provided for under the NYLL.

                                 THIRD CAUSE OF ACTION
                                  (Title VII Discrimination)

        60.    Plaintiff repeats each and every previous allegation as if fully set forth herein.

        61.    At all relevant times, Plaintiff was an employee and a qualified person within the

meaning of Title VII.
Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 14 of 19 PageID #: 14



        62.     At all relevant times, Defendant was and continues to be an employer within the

meaning of Title VII.

        63.     Pursuant to Section 703(a)(1) and (2) of Title VII, it is an unlawful employment

practice for an employer “to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin,” or “to limit, segregate, or classify his employees in any

way which would deprive or tend to deprive any individual of employment opportunities or

otherwise adversely affect his status as an employee, because of such individual’s race, color,

religion, sex, or national origin.”

        64.     Pursuant to Section 704(a) of Title VII, it is an unlawful employment practice for

an employer “to discriminate against any of his employees . . . because he has opposed[] any

practice made an unlawful employment practice by this title.”

        65.     As alleged herein, Defendant discriminated against Plaintiff with respect to the

terms, conditions, and privileges of his employment through the creation and maintenance of a

hostile work environment.

        66.     This hostile work environment was created and fostered through pervasive and

regular racially-discriminatory slurs, comments, and behavior by co-workers and directed

towards Plaintiff.

        67.     The hostile work environment was sufficiently severe and pervasive to

unreasonably interfere with Plaintiff’s employment and/or create an intimidating, hostile, and

offensive work environment for Plaintiff.

        68.     Defendant was on notice of the conduct constituting the hostile work environment

and took no action to resolve it. Specifically, Plaintiff complained to his manager several times
Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 15 of 19 PageID #: 15



about the abuse he was subject to, but management did nothing to stop it.

        69.     Rather than address the abuse against Plaintiff, Defendant fired him for

complaining about it, in violation of Section 704(a) of Title VII.

        70.     The discrimination described herein occurred with malice and reckless disregard

of Plaintiff’s rights.

        71.     As a direct and proximate result of said discrimination, Plaintiff suffered and

continues to suffer actual damages in forms including specifically but without limitation loss of

past and future earnings, mental anguish, and pain and suffering. Plaintiff seeks judgment in an

amount to be determined at trial for these damages as well as an award of interest, attorney’s

fees, and costs, as provided for under Title VII.

                                 FOURTH CAUSE OF ACTION
                                   (NYHRL Discrimination)

        72.     Plaintiff repeats each and every previous allegation as if fully set forth herein.

        73.     At all relevant times, Plaintiff was an employee within the meaning of the

NYHRL.

        74.     At all relevant times, Defendant was and continues to be an employer within the

meaning of the NYHRL.

        75.     At all relevant times, Defendant had at least four persons in its employ, and

therefore Defendant and its agents and employees were and are required to comply with the

NYHRL.

        76.     Section 296(1)(a) of the NYHRL prohibits employers from discriminating against

an employee because of race or color “in terms, conditions or privileges of employment.”

        77.     Section 296(6) of the NYHRL provides that it is “an unlawful discriminatory

practice for any person to aid, abet, incite, compel, or coerce the doing of any of the acts
Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 16 of 19 PageID #: 16



forbidden under this chapter, or to attempt to do so.”

        78.      Section 296(7) provides that it is an unlawful discriminatory practice “to retaliate

or discriminate against any person because he or she has opposed any practices forbidden under

this article.”

        79.      Defendant violated the NYHRL by discriminating against the terms, conditions,

and privileges of Plaintiff’s employment through the creation and maintenance of a hostile work

environment.

        80.      This hostile work environment was created and fostered through pervasive and

regular racially-discriminatory slurs, comments, and behavior by co-workers and directed

towards Plaintiff.

        81.      The hostile work environment was sufficiently severe and pervasive to

unreasonably interfere with Plaintiff’s employment and/or create an intimidating, hostile, and

offensive work environment for Plaintiff.

        82.      Defendant was on notice of the conduct constituting the hostile work environment

and took no action to resolve it. Specifically, Plaintiff complained to his manager several times

about the abuse he was subject to, but management did nothing to stop it.

        83.      Rather than address the abuse against Plaintiff, Defendant fired him for

complaining about it, in violation of Section 296(7) of the NYHRL.

        84.      The discrimination described herein occurred with malice and reckless disregard

of Plaintiff’s rights.

        85.      As a direct and proximate result of said discrimination, Plaintiff suffered and

continues to suffer actual damages in forms including specifically but without limitation loss of

past and future earnings, mental anguish, and pain and suffering. Plaintiff seeks judgment in an
Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 17 of 19 PageID #: 17



amount to be determined at trial for these damages as well as an award of interest, attorney’s

fees, and costs, as provided for under the NYHRL.

                                  FIFTH CAUSE OF ACTION
                                   (NYCHRL Discrimination)

       86.     Plaintiff repeats each and every previous allegation as if fully set forth herein.

       87.     At all relevant times, Plaintiff was an employee within the meaning of the

NYCHRL.

       88.     At all relevant times, Defendant was and continues to be an employer within the

meaning of the NYCHRL.

       89.     At all relevant times, Defendant had at least four persons in its employ, and

therefore Defendant and its agents and employees were and are required to comply with the

NYCHRL.

       90.     Section 8-107(1)(a)(3) of the NYCHRL prohibits employers from discriminating

against an employee because of race or color “in terms, conditions or privileges of employment.”

       91.     Section 8-107(6) of the NYCHRL provides that it is “an unlawful discriminatory

practice for any person to aid, abet, incite, compel, or coerce the doing of any of the acts

forbidden under this chapter, or to attempt to do so.”

       92.     Section 8-107(7) of the NYCHRL provides that it is an unlawful discriminatory

practice “to retaliate or discriminate in any manner against any person because such person has []

opposed any practice forbidden under this chapter.”

       93.     Defendant violated the NYCHRL by discriminating against the terms, conditions,

and privileges of Plaintiff’s employment through the creation and maintenance of a hostile work

environment.

       94.     This hostile work environment was created and fostered through pervasive and
Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 18 of 19 PageID #: 18



regular racially-discriminatory slurs, comments, and behavior by co-workers and directed

towards Plaintiff.

        95.     The hostile work environment was sufficiently severe and pervasive to

unreasonably interfere with Plaintiff’s employment and/or create an intimidating, hostile, and

offensive work environment for Plaintiff.

        96.     Defendant was on notice of the conduct constituting the hostile work environment

and took no action to resolve it. Specifically, Plaintiff complained to his manager several times

about the abuse he was subject to, but management did nothing to stop it.

        97.     Rather than address the abuse against Plaintiff, Defendant fired him for

complaining about it, in violation of Section 8-107(7) of the NYCHRL.

        98.     The discrimination described herein occurred with malice and reckless disregard

of Plaintiff’s rights.

        99.     As a direct and proximate result of said discrimination, Plaintiff suffered and

continues to suffer actual damages in forms including specifically but without limitation loss of

past and future earnings, mental anguish, and pain and suffering. Plaintiff seeks judgment in an

amount to be determined at trial for these damages as well as an award of interest, attorney’s

fees, and costs, as provided for under the NYCHRL.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court assume jurisdiction herein

and thereafter grant the following relief:

        a. Designation of Plaintiff as representative of the FLSA Collective Plaintiffs;

        b. Designation of this action as a class action pursuant to Rule 23;

        c. Designation of Plaintiff as representative of the Class;
Case 1:20-cv-00672-ILG-PK Document 1 Filed 02/06/20 Page 19 of 19 PageID #: 19



       d. Compensatory damages in an amount to be determined at trial, including unpaid

           regular and overtime wages, back and front pay, compensation for emotional distress

           and pain and suffering, and all other damages to which Plaintiff is entitled;

       e. Liquidated damages pursuant to the FLSA and NYLL;

       f. Punitive damages in an amount to be determined at trial;

       g. Pre- and post-judgment interest; and

       h. Plaintiff’s costs and reasonable attorney’s fees;

Together with such other and further relief as the Court deems just and proper.

Dated: February 6, 2020
       New York, New York

                                              LEE LITIGATION GROUP, PLLC

                                        By:        /s/ C.K. Lee         .
                                              C.K. Lee
                                              Anne Seelig
                                              148 West 24th Street, 8th Floor
                                              New York, NY 10011
                                              (212) 465-1180
                                              Attorneys for Plaintiff
